
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7.9


ATTACHMENT A

WASHINGTON MUTUAL, INC. RETIREMENT SAVINGS AND INVESTMENT PLAN
MINIMUM DISTRIBUTION REQUIREMENTS AMENDMENT

AMENDMENT NO. 9

APPENDIX F

ARTICLE I
GENERAL RULES

1.1Effective Date.    Unless an earlier effective date is specified in Section
6.1 of this Amendment, the provisions of this Amendment will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

1.2Coordination with Minimum Distribution Requirements Previously in
Effect.    If the effective date of this Amendment is earlier than calendar
years beginning with the 2003 calendar year, required minimum distributions for
2002 under this Amendment will be determined as follows. If the total amount of
2002 required minimum distributions under the Plan made to the distributee prior
to the effective date of this Amendment equals or exceeds the required minimum
distributions determined under this Amendment, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Amendment is less than
the amount determined under this Amendment, then required minimum distributions
for 2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Amendment.

1.3Precedence.    The requirements of this Amendment will take precedence over
any inconsistent provisions of the Plan.

1.4Requirements of Treasury Regulations Incorporated.    All distributions
required under this Amendment will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.

1.5TEFRA Section 242(b)(2) Elections.    Notwithstanding the other provisions of
this Amendment, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.


ARTICLE II
TIME AND MANNER OF DISTRIBUTION


2.1Required Beginning Date.    The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.

2.2Death of Participant Before Distributions Begin.    If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a)If the Participant's surviving spouse is the Participant's sole designated
beneficiary, then, except as provided in Article VI of this Amendment,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which

--------------------------------------------------------------------------------

the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(b)If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then, except as provided in Article VI of this
Amendment, distributions to the designated beneficiary will begin by December 31
of the calendar year immediately following the calendar year in which the
Participant died.

(c)If there is no designated beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

(d)If the Participant's surviving spouse is the Participant's sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a) of this Amendment, will apply as if the surviving spouse were the
Participant.

For purposes of this Section 2.2 and Article IV, unless Section 2.2(d) of this
Amendment applies, distributions are considered to begin on the Participant's
required beginning date. If Section 2.2(d) of this Amendment applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 2.2(a) of this Amendment. If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Participant before the Participant's required beginning date (or
to the Participant's surviving spouse before the date distributions are required
to begin to the surviving spouse under Section 2.2(a) of this Amendment), the
date distributions are considered to begin is the date distributions actually
commence.

2.3Forms of Distribution.    Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Articles III and IV of this
Amendment. If the Participant's interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.


ARTICLE III
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT'S LIFETIME


3.1Amount of Required Minimum Distribution For Each Distribution Calendar
Year.    During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(a)the quotient obtained by dividing the Participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

(b)if the Participant's sole designated beneficiary for the distribution
calendar year is the Participant's spouse, the quotient obtained by dividing the
Participant's account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

3.2Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.    Required minimum distributions will be determined under
this Article 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant's date of
death.

--------------------------------------------------------------------------------


ARTICLE IV
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT'S DEATH


4.1Death On or After Date Distributions Begin.

(a)Participant Survived by Designated Beneficiary.    If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated beneficiary, determined as follows:

(1)The Participant's remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2)If the Participant's surviving spouse is the Participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

(3)If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

(b)No Designated Beneficiary.    If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

4.2Death Before Date Distributions Begin.

(a)Participant Survived by Designated Beneficiary.    Except as provided in
Article VI of this Amendment, if the Participant dies before the date
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant's designated
beneficiary, determined as provided in Section 4.1 of this Amendment.

(b)No Designated Beneficiary.    If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

(c)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.    If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a) of this Amendment, this
Section 4.2 will apply as if the surviving spouse were the Participant.

--------------------------------------------------------------------------------




ARTICLE V
DEFINITIONS


5.1Designated beneficiary.    The individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

5.2Distribution calendar year.    A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 2.2 of this Amendment. The required minimum
distribution for the Participant's first distribution calendar year will be made
on or before the Participant's required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's required beginning date occurs, will be made on or before December
31 of that distribution calendar year.

5.3Life expectancy.    Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

5.4Participant's account balance.    The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

5.5Required beginning date.    The date specified in the Plan when distributions
under Section 401(a)(9) of the Internal Revenue Code are required to begin.


ARTICLE VI
ADOPTION AGREEMENT ELECTIONS


The questions in this Article VI only need to be completed in order to override
the default provisions set forth below. If all of the default provisions will
apply, then these questions should be skipped.

Unless the employer elects otherwise in this Article VI, the following defaults
apply:

1)The minimum distribution requirements are effective for distribution calendar
years beginning with the 2003 calendar year unless an earlier date is specified
in Section 6.1 of this Amendment.

2)Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in the Plan applies to distributions
after the death of a Participant who has a designated beneficiary.



6.1Effective Date of Plan Amendment for Section 401(a)(9) Final and Temporary
Treasury Regulations.

()    This Amendment applies for purposes of determining required minimum
distributions for distribution calendar years beginning with the 2003 calendar
year, as well as required minimum distributions for the 2002 distribution
calendar year that are made on or after
                                                  (leave blank if this Amendment
does not apply to any minimum distributions for the 2002 distribution calendar
year).

--------------------------------------------------------------------------------



6.2Election to not permit Participants or Beneficiaries to Elect 5-Year Rule.

Unless elected below, Participants or beneficiaries may elect on an individual
basis whether the 5-year rule or the life expectancy rule in Sections 2.2 and
4.2 of this Amendment applies to distributions after the death of a Participant
who has a designated beneficiary. The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under Section 2.2 of this Amendment, or by September 30 of the
calendar year which contains the fifth anniversary of the Participant's (or, if
applicable, surviving spouse's) death. If neither the Participant nor
beneficiary makes an election under this paragraph, distributions will be made
in accordance with Sections 2.2 and 4.2 of this Amendment and, if applicable,
the elections in Section 6.3 of this Amendment below.

()    The provision set forth above in this Section 6.2 shall not apply. Rather,
Sections 2.2 and 4.2 of this Amendment shall apply except as elected in Section
6.3 of this Amendment below.



6.3Election to Apply 5-Year Rule to Distributions to Designated Beneficiaries.

()    If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in the Plan, but the Participant's
entire interest will be distributed to the designated beneficiary by December 31
of the calendar year containing the fifth anniversary of the Participant's
death. If the Participant's surviving spouse is the Participant's sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to either the Participant or the surviving spouse begin,
this election will apply as if the surviving spouse were the Participant.

If the above is elected, then this election will apply to:

()    All distributions.

()    The following distributions:                                       
         .



6.4Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions.

()    A designated beneficiary who is receiving payments under the 5-year rule
may make a new election to receive payments under the life expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the life expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.

This amendment has been adopted and executed this 23rd day of December, 2003.

    COMPANY
 
 
By:
 
/s/  DARYL D. DAVID      

--------------------------------------------------------------------------------

    Its:   Executive V.P.—Human Resources

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7.9



ARTICLE II TIME AND MANNER OF DISTRIBUTION
ARTICLE III REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT'S LIFETIME
ARTICLE IV REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT'S DEATH
ARTICLE V DEFINITIONS
ARTICLE VI ADOPTION AGREEMENT ELECTIONS
